Case 2:19-cv-10645-PSG-KS Document 18 Filed 12/26/19 Page 1 of 1 Page ID #:98

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                  CASE NUMBER:


 AMERICAN SOCIETY OF JOURNALISTS AND                                 2:19−cv−10645−PSG−KS
 AUTHORS, INC., et al.
                                                  Plaintiff(s),

          v.
 XAVIER BECERRA                                                      NOTICE TO FILER OF DEFICIENCIES IN
                                                Defendant(s).
                                                                     ELECTRONICALLY FILED DOCUMENTS




 PLEASE TAKE NOTICE:

 The following problem(s) have been found with your electronically filed document:

 Date Filed:         12/20/2019
 Document Number(s):                 13−17
 Title of Document(s):              Declarations in Support of Motion
 ERROR(S) WITH DOCUMENT:

 Caption of document is incomplete/incorrect.




 Other:

 Caption of attached documents do not indicate case number and judge's initials
 Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
 document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
 notice unless and until the Court directs you to do so.


                                                       Clerk, U.S. District Court

 Dated: December 26, 2019                              By: /s/ Benjamin Moss Benjamin_Moss@cacd.uscourts.gov
                                                          Deputy Clerk

 cc: Assigned District Judge and/or Magistrate Judge

     Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.


  G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
